DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 and 11-12 remain pending. Claim 6 remains withdrawn.  Claims 1-9 and 11 were amended in the Reply filed 2/16/2021.  Claims 1-5, 7-9, and 11-12 are presently considered.

Election/Restrictions
Applicant's original election with traverse of Group II (original claims 7-9 and 11-14) in the reply filed on 11/13/2018 was previously acknowledged.  Groups I and II were rejoined, but the restriction requirement was maintained, and made final.
The originally elected species, which was identified as reading upon claims 7-9 and 11-14, of FluPAC-Gly-aGRaGRcARgaaccTRtARcTR-NH2 and the species of method wherein FluPAC-Gly-aGRaGRcARgaaccTRtARcTR-NH2 is used to treat rheumatoid arthritis was previously deemed free of the prior art , and examination was extended to a non-elected species per MPEP § 803.02(III).  The non-elected species was deemed obvious for reasons set forth on record and maintained below.
The non-elected species does not read upon claim 6.  Accordingly, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected 
Accordingly, claims 1-5, 7-9, and 11-12 are presently examined.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Regarding claim 1, the phrase “carboxylic acid active ester group” is interpreted as described at page 7 of the Specification filed 11/16/2016.
Regarding claim 1, the phrase “amino protective group” is interpreted consistently with the description provided at 10 of the Specification filed 11/16/2016.
Regarding claim 1, the phrase “nucleobase protective group” is interpreted consistently with the description provided at 10 of the Specification filed 11/16/2016.
Additional claim interpretations are set forth below.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,719,262 (Buchardt et al.; Feb. 17, 1998; cited in previous action) in view of US 2010/0009895 A1 (Lindhorst et al.; Jan. 14, 2010; cited in previous action)
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection. Additional claim interpretations are discussed and set forth below.
	US’262 teaches modified PNA monomers having the general formula of 
    PNG
    media_image1.png
    142
    178
    media_image1.png
    Greyscale
(see, e.g., US’262 at col 4 at lines 4-36; see also id. at Fig. 5), wherein “L” is a “naturally-occurring nucleobase or a non-naturally-occurring nucleobase, or a protected derivative thereof” (see, e.g., US’262 at col 4 at lines 15-19, col 3 at lines 20-29; compare “L” of the prior art with instant claim 1 at variable “E”), wherein “Z” is NH2 or “NHPg, wherein Pg is an amino-protecting group” (see, e.g., US’262 at col 4 at lines 22-24; compare “Z” of the prior art with instant claim 1 at “Pr-NH-”), wherein “E” is “COOH or an activated or protected derivative thereof” (see, e.g., US’262 at col 4 at lines 20-24; see also id. at Fig. 5 exemplifying “-O-R2”, wherein R2 may be “methyl, ethyl, etc.”; compare “E” of the prior art with instant claim 1 at “K-C(O)-”), and wherein “*” denotes an asymmetric carbon (see, e.g., US’262 at col 4 at lines 4-36; compare “*” of the prior art with instant claim 1 at “#”).  Regarding claims 1 and 5, and positions R1 and R3, the prior art teaches and discloses the use of the lysine side chain (see, e.g., US’262 at col 4 at lines 4-36; see also id. at Fig. 5, Fig. 7(b), Fig. 7(c), col 4 at lines 55-60, col 58 at lines 20-41, col 58 at lines 42-66, claims 1-11; compare “R7’” of the prior art with instant “R1”).  Regarding claim 5 and R3, lysine necessarily has an R3 of hydrogen.  Regarding claims 2-3 and instant motif “E”, US’262 expressly identifies that “L” may be any “naturally-occurring nucleobase or a non-naturally-occurring nucleobase, or a protected derivative thereof” including thymine and uracil among others (see, e.g., US’262 at col 4 at lines 15-19, col 3 at lines 20-29, col 4 at line 64 to col 5 at 5, Example 82 at col 58, Example 83 at col 58-59, Example 92 at cols 62-63, Example 95 at col 65-66).  Accordingly, the prior art of US’262 teaches PNA monomers that are identical to the instantly claimed PNA monomer with respect to all positions except R1 (compare US’262 at col 4 at lines 4-36 and Fig. 5 with instant claim 1).  
	The prior art of US’262 differs from the instantly claimed invention as follows: The prior art discloses PNA monomers possessing an R1 (i.e., position “R7’”) moiety of lysine:
-CH2-CH2-CH2-CH2-NH2
rather than the substituted lysine of
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OEt)2.
Accordingly, the issue is whether or not it would have been obvious to simply further substitute the alpha-lysine PNAs as taught by US’262 using the phosphonic acid ester group of 
--CH2-CH2-P=O(OEt)2.
in view of the prior art.
	US’895, similar to US’262, also pertains to modified PNA monomers.  Specifically, US’895 teaches and discloses PNA monomers of form 
    PNG
    media_image2.png
    239
    381
    media_image2.png
    Greyscale
 (see, e.g., US’895 at ¶¶[0081]-[0086]).  Regarding instant claim 1, the prior art monomers are substantially identical in scope with regard to the PNA monomers of instant claim 1 with respect to all positions other than position R1 (compare US’895 at ¶¶[0081]-[0086] with instant claim 1).  Specifically, in the claimed monomer and the prior art PNA monomer, the variable “E” represents nucleobases, which may be optionally substituted (compare US’895 at ¶¶[0081]-[0086], [0012] with instant claim 1); the variable “Pr” in both the claimed monomer and the prior art PNA monomer represent a hydrogen atom or a protecting group (compare US’895 at ¶¶[0081]-[0086], [0012] with instant claim 1); finally, position “-O-R14” of the prior art and instant position “K” each encompass -OH, -OCH3, -O(Ethyl), -O(allyl), and -O(benzyl) moieties (compare US’895 at ¶¶[0081]-[0086], [0012] with instant claim 1).  Regarding claims 2-3, the variable “E” represents nucleobases, which may be optionally substituted (compare US’895 at ¶¶[0081]-[0086], [0012]-[0013] with instant claim 1), and wherein “E” includes thyminyl, uracilyl, pheyl, etc. (see id.; see esp. id. at ¶¶[0012]-[0013]).  Regarding claim 4, US’895 teaches that variable R1 may be a phosphonic acid ester group (see, e.g., US’895 at ¶¶[0011], [0081]-[0086], claims 1-3, 8, and 12-13), including a phosphonic acid ester group having the structure -P(=O)(OV)2, wherein each V may independently represent a methyl, ethyl, alkyl, or benzyl group (see, e.g., id.; see also id. at claims 1, 12-13, ¶¶[0116]-[0129]).  Accordingly, the prior art of US’895 teaches PNA monomers that are identical to the instantly claimed PNA monomers with respect to all positions except R1 (compare with instant claim 1).  In summary, the prior art of US’895 discloses PNA monomers possessing an R1 moiety of a phosphonic acid ester group (see, e.g., US’895 at ¶¶[0011], [0081]-[0086], [0116]-[0129], claims 1-3, 8, and 12-13, note that an ethyl group is exemplified):
     -CH2-CH2-P=O(OEt)2
rather than the phosphonic acid ester group substituted lysine of
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OEt)2.
Accordingly, the relevant issue may alternatively be viewed as whether or not it would have been obvious to simply substitute alpha-lysine PNA monomers in place of PNA monomers in the disclosure of US’895, thereby arriving at phosphonic acid ester group substituted alpha-lysine PNA monomers as instantly claimed.
	In sum, the following table illustrates the claimed invention, the prior art, and the differences between the prior art and the instant invention (for convenience, the same corresponding position on a PNA monomer is referred to as “R1” in all cases below):
Claimed R1 Group:
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2.
US’262 R1 Group: 
-CH2-CH2-CH2-CH2-NH2
US’895 R1 Group:
-CH2-CH2-P=O(OX)2

“X” = methyl, ethyl, alkyl, benzyl
Accordingly, in view of US’262 and US’895, the claimed invention is the combination of prior art elements (i.e., modified R1 group of Lysine, modified R1 group of a phosphonic acid ester).  Accordingly, the prior art explicitly teaches each individual element claimed, although not necessarily in a single prior art reference.  The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference to substituted lysine PNA as instantly claimed.  Accordingly, the remaining issue is whether or not the combination of prior art elements would have been obvious and whether or not the results of the combination were predictable. 
	The combination of prior art elements would have been obvious and the results of the combination were predictable: The prior art of US’262 identifies art-recognized problems associated with PNAs, namely poor solubility (see, e.g., US’262 at col 3 at lines 5-15).  US’262 identifies that the proposed modifications (e.g., a lysine modification at the R1 position) addresses such issues and yields predicted and expected benefits, namely 
(i) enhanced solubility (see, e.g., US’262 at col 1 at lines 15-25, Examples 92-95 at col 62-66), 
(ii) enhanced binding affinity to nucleic acids (id.), and 
(iii) enhanced sequence specificity (id.).  
Notably, a “positively-charged side chain (e.g. lysine) increases the hybridization potency” (see, e.g., US’262 at Example 92 at col 62-63; see esp. id. at col 63 at lines 20-31); therefore, an artisan would reasonably appreciate that side chains maintaining a positively charged side chain, including a substituted lysine having a secondary amine (i.e., a substituted lysine side chain), would predictably and expectedly yield the same or highly similar benefits. This is reasonable because the disclosure of US’262 as a whole discusses the benefits of amides of non-biological amino acid (see, e.g., US’262 at col 6 at lines 4-12), and explicitly identify that the PNAs may “bear substituents that enhance aqueous solubility” (id.).  Similarly, the prior art of US’895 identifies that the disclosed compounds exhibit the ability to
 “permeate through the cell membrane into the cells without further adjuvants” 
(see, e.g., US’895 at ¶[0009]),
and US’895 identifies that it was appreciated in view of the prior art that compounds

(see, e.g., US’895 at ¶[0057]).  
Accordingly, in view of US’895, an artisan would reasonably expect and predict that substituting a compound with a phosphonic acid ester group would yield compounds having the ability to permeate through cell membranes into cells without further adjuvants and exhibit good cell permeability.
	In addition, it is noted that US’262 reads upon lysine and more generally upon genus of alkylamines, which would include secondary alkylamines (see, e.g., US’262 at claim 1), and US’262 more generally pertains to “positively-charged side chain[s]” in PNAs (see, e.g., US’262 at Example 92 at col 62-63; see esp. id. at col 63 at lines 20-31).  This is pertinent because US’895 broadly pertains to PNAs substituted with “phosphonic acid ester functions” or “phosphononic acid functions” (see, e.g., US’895 at claim 1, 11), which broadly encompass any “phosphonic acid ester functions” or “phosphononic acid functions” that comprises the structure -P(=O)(OV)2 or -P(=O)(OV)(OH), including broadly moieties such as -alkylamine-P(=O)(OV)2 or -alkylamine-P(=O)(OV)(OH), since such moieties comprise “phosphonic acid ester functions” or “phosphononic acid functions” (see, e.g., US’895 at claims 1, 11, ¶¶[0019]-[0021]).
Therefore, it would have been obvious to arrive at the claimed invention in view of the prior art because the claimed invention is the combination of prior art elements (i.e., a lysine modification at R1 and a phosphonic acid ester modification at R1 of a PNA monomer), according to known methods of PNA synthesis, to yield predictable results, namely a phosphonic acid ester-substituted lysine (i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) PNA monomer, which would predicted and expected to yield PNA oligomers having a combination of the expected benefits of each lysine and phosphonic i.e., enhanced solubility, enhanced binding affinity to nucleic acids, enhanced sequence specificity, and the ability to permeate through cell membranes) because each element in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the simple substitution of the lysine-modified PNA monomer of US’262 in place of the normal PNA monomer utilized in US’895 to predictably obtain a phosphonic acid ester-substituted lysine PNA monomer (i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) to predictably obtain PNA monomers useable to make PNA oligomers expected to exhibit enhanced solubility, enhanced binding affinity to nucleic acids, enhanced sequence specificity, and the ability to permeate through cell membranes because each chemical moiety (i.e., the lysine side chain and the phosphonic acid ester) in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(B)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the use of a known technique (i.e., phosphonic acid ester substitution at the R1 position as taught by US’895) to improve similar PNA monomers (i.e., comparable PNA monomers with an R1 of hydrogen) in the same way, namely to provide the ability to permeate through cell membranes; accordingly, the invention is the use of the same technique of phosphonic acid ester substitution at the R1 position to modify the prior art base product of alpha-lysine PNAs as taught by US’262 (i.e., wherein R1 is a lysine side chain) in the same way, to predictably achieve the same expected benefit of providing the ability to permeate through cell membranes (see, e.g., MPEP §§ 2143(I)(C), MPEP §§ 2143(I)(D)).  
i.e., a secondary amine), and it is well within the ordinary skill in the PNA arts to modify or further modify a prior art PNA monomer (i.e., alpha-lysine PNA) at the R1 position to predictably obtain a further modified PNA monomer having another prior art functional group. 
	Accordingly, claims 1-5 are obvious in view of the prior art.

Response to Arguments Regarding US’262 in view of US’895
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. It is the Examiner’s understanding that Applicant substantially reiterates arguments previously raised and fully addressed on record, and therefore, as an initial matter, the Examiner’s previous response to arguments set forth in the Actions mailed 10/4/2019 and 8/14/2020 remain pertinent and are incorporated herein.
At pages 9-12, Applicant traverses the rejection over US’262 in view of US’895 (see, e.g., Reply filed 2/16/2021 at 9 at 4th ¶ to 12 at final ¶). These arguments have been considered as set forth below and as previously set forth on record in the Actions mailed 10/4/2019 and 8/14/2020.  Upon review of the arguments raised by Applicant, it appears Applicant’s traversal is based upon 
(i) allegations of unexpected results based upon synergy (see, e.g., Reply filed 2/16/2021 at 10 at 1st full ¶ to 11 at 1st ¶), 
(ii) allegations that US’262 alone is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶), 
(iii) allegations that two different references teach away from the use of the unclaimed compounds of PNA-lysine conjugates (see, e.g., Reply filed 2/16/2021 at 11 at final ¶ to 12 at 1st full ¶), and 
(iv) allegations that the disclosed change “would be highly unpredictable” (see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶).  
These arguments have been fully considered as set forth below.
At page 9, Applicant states
Applicant continues to submit that the cited documents, US'262 and/or US'895, whether considered alone or in combination, fail to suggest or teach each and every feature of the instantly claimed invention.
(see, e.g., Reply filed 2/16/2021 at 9 at 6th ¶).
This statement is conclusory in nature and fails to specifically identify any exact feature that is not explicitly taught or rendered obvious in view of the combined teachings of US’262 in view of US’895.  In the absence of supporting evidence, this conclusory statement appears to be an argument of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
Upon review, it is the Examiner’s understanding that Applicant’s traversal is based at least in part upon the allegation that US’262 alone is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶).  This argument is not persuasive for at least the following reasons: First, in response to applicant's arguments against the teachings of US’262 individually (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Applicant fails to Third, Applicant’s argument is factually erroneous.  US’262 is an issued US Patent, and is therefore presumed enabled for the full scope of all that is claimed (see, e.g., MPEP § 2121(I)).  Critically, US’262 clearly discloses and claims the genus of all C1-C8 alkylamines, which would necessarily include all possible alkylamines, including both primary and secondary C1-C8 alkylamines (see, e.g., US’262 at claim 1).  To date, Applicant has provided zero evidence why the literal disclosure and claim scope of issued patent US’262 should be ignored.  Therefore, Applicant’s position (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶) appears to be premised upon an erroneous interpretation of US’262, and is therefore not persuasive.  Fourth, as noted above, the full scope of the prior art, including secondary alkylamines, are presumed fully enabled, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I)).  To date, no such evidence has been placed on record. Fifth, Applicant’s argument appears to ignore the guidance and direction provided by US’895, which identifies that US’895 broadly pertains to PNAs substituted with “phosphonic acid ester functions” or “phosphononic acid functions” (see, e.g., US’895 at claim 1, 11), which broadly encompass moieties such as -alkylamine-P(=O)(OV)2 or -alkylamine-P(=O)(OV)(OH) (see, e.g., US’895 at claims 1, 11, ¶¶[0011], [0014] [0019]-[0021]).  The full scope of the prior art is presumed enabled absent objective evidence to the contrary (see, e.g., MPEP § 2121(I)).  In sum, Applicant’s traversal based at least in part upon the allegation that US’262 is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶) is not persuasive because US’262 literally encompasses all see, e.g., US’262 at claim 1; see MPEP § 2121(I))), and furthermore, US’262 has not been applied alone, but rather in combination with the teachings of US’865, which reads upon and encompasses -alkylamine-P(=O)(OV)2 or -alkylamine-P(=O)(OV)(OH) (see, e.g., US’895 at claims 1, 11, ¶¶[0011], [0014] [0019]-[0021]).  Accordingly, such arguments are contradicted by the literal disclosure of US’262, and the combined teachings of the references, which renders the claimed invention obvious under the rationales described at MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D).  
Upon review of the arguments raised by Applicant, it appears Applicant’s traversal is based at least in part upon allegations of unexpected results based upon synergy (see, e.g., Reply filed 2/16/2021 at 10 at 1st full ¶ to 11 at 1st ¶).  These arguments are not persuasive for at least the following reasons:
First, synergy and specific applications involving TNFR2 mRNA (see id) are not recited limitations set forth in the pending claims. Arguments suggesting that the references fail to show features of applicant’s invention that are not actually recited in the rejected claims are not persuasive.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Second, assuming arguendo that Applicant is alleging the existence of unexpected results, the proffered data is insufficient to support a showing of unexpected results commensurate in scope with the requirements of MPEP § 716.02.  Specifically, MPEP § 716.02(b) requires data that is both statistically and practically significant, and here no showing of statistical significance establishing that the difference observed is not well within the range of experimental variation.  RaGRaARagaaa-NH2, etc.  Indeed, in view of Applicant’s own assertions/admissions regarding the alleged unpredictability of the art (see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶), an artisan would presumably not reasonably extend such results to all species within the infinitely large genus presently claimed.  Further, MPEP § 716.02(g) requires such evidence in the form of a declaration or affidavit; the present data is not in the form of a declaration or affidavit.   Finally, per MPEP §§ 706.02, and 716.02(a), a showing of unexpected results must establish “greater than expected results”.  This is pertinent, because synergy would be expected in view of the prior art disclosures since each chemical moiety provides mechanistically distinct advantages that address different shortcomings acknowledged in the prior art.  Specifically, the prior art moiety disclosed by US’262 addresses different art-recognized problems associated with PNAs, namely poor solubility (see, e.g., US’262 at col 3 at lines 5-15), and that such moieties predictably and expectedly enhance solubility, binding affinity, and sequence specificity (see, e.g., US’262 at col 1 at lines 15-25, Examples 92-95 at col 62-66).  In contrast to the expected and predicted benefits of US’262, US’895 identifies that the disclosed compounds exhibit the ability to
 “permeate through the cell membrane into the cells without further adjuvants” 
(see, e.g., US’895 at ¶[0009]),

“substituted with phosphonic acid ester functions . . . . exhibit a good cell permeability” 
(see, e.g., US’895 at ¶[0057]).  
In view of US’895, an artisan would reasonably expect and predict that substituting a compound with a phosphonic acid ester group would yield compounds having the ability to permeate through cell membranes into cells without further adjuvants and exhibit good cell permeability.  Accordingly, under MPEP § 716.02(a), a showing of unexpected results sufficient to rebut a determination of obviousness would need to establish “greater than expected results”, wherein the “expected results” would be enhanced cell membrane permeability, enhanced solubility, binding affinity, and sequence specificity (i.e., wherein each prior art moiety continues to perform exactly as described by the prior art).  
Applicant might consider utilizing a cell-free system to attempt to establish unexpected results.  If Applicant showed that the phosphonic acid ester group enhanced the properties described by US’262 to an unexpected extent relative to the closest prior art from each US’262 and US’895, such a showing would likely establish unexpected results.  Such a system would permit the Applicant isolate the alleged advantages and synergy of the combined moieties relative to the prior art, since the lack of cell membranes would presumably render the expected benefits described by US’895 moot. 

Accordingly, Applicant’s allegations of unexpected results based upon synergy and limited examples of record, such as Example 21 (see, e.g., Reply filed 2/16/2021 at 10 at 1st full ¶ to 11 at 1st ¶) have been fully considered but not found persuasive.  In view of MPEP § 716.02(c), the evidence of record supporting a determination of obvious under the rationales described at MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D) outweighs the proffered evidence of record.  Furthermore, per MPEP § 716.02(c), "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof", and evidence failing to show unexpected results, but instead merely showing expected improvements in cell permeability, solubility, hybridization, etc., exactly as taught and suggested by the prior art, is evidence of obviousness.
Upon review of the arguments raised by Applicant, it appears Applicant’s traversal is based at least in part upon allegations that two different references, which were not relied upon in the rejection, “teach away” from the use of the unclaimed compounds of PNA-lysine conjugates (see, e.g., Reply filed 2/16/2021 at 11 at final ¶ to 12 at 1st full ¶).  These arguments have been considered but do not appear to reflect US Patent practice.  Arguments regarding the allegation of the existence of a “teaching away” are discussed in the MPEP (see, e.g., MPEP § 2141.02(VI), MPEP § 2123(I)-(II), MPEP § 2145(X)(D)).  However, MPEP § 2145(X)(D) and MPEP § 2141.02(VI) are inapplicable because Applicant is discussing references that were not actually relied upon or recited in the rejection.  Similarly, MPEP § 2123(I)-(II) appears inapplicable, but would actually support the rejection because it identifies that prior art is applicable for all that it discloses, and here the prior art teaches all chemical moieties at issue and the solution claimed” (see, e.g., MPEP § § 2123(I)-(II), emphasis added).  However, neither of the cited references of Fei et al. or Hu et al. were combined, relied upon in a rejection, or even pertain to the presently claimed solution; rather these documents pertain to unclaimed embodiments.  Furthermore, neither Fei et al. or Hu et al even mention US’895 or US’262, or otherwise criticize, discredit, or otherwise discourage the combination of US’262 in view of US’895 to achieve the instantly claimed solution under the exemplary rationales of MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D), as set forth in the rejection.  Accordingly, Applicant appears to be utilizing the phrase “teach away” in a unique manner inconsistent with applicable case law or with guidance in the MPEP.  Therefore, in the absence of any elaboration, it is presently unknown how or why Applicant believes either Fei et al. and Hu et al. could reasonably “teach away” from the instantly claimed solution.  To the contrary, such documents evidence efforts in the field to improve PNA uptake and activity via chemical modifications, suggesting that artisans would actively look for new ways to improve PNA activity.  Accordingly, these references have been fully considered, but do not amount to a “teaching away” sufficient to rebut the instant rejection since they do not actually pertain to (or otherwise mention )the claimed solution, US’262, US’895, or otherwise discourage, criticize, or discredit the combination of US’262 in view of US’895.
Examiner notes that the instant claims are directed to products usable in cell-free methods, assays, etc., which are not limited to applications discussed in either Fei et al. and Hu et al..  
see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶).  Specifically, Applicant alleges the following:
Further submitted is that it would be highly unpredictable how a specific change in the chemical structure (e.g., from primary amine to secondary amine as the R1 position of the Applicant’s claimed compound) would provide or improve the properties or effects on the compounds including activity, side effects, and the like in the field of chemistry and pharmaceutical industry.
(see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶)
First, this assertion/admission is understood to suggest that evidence of predictability of any trend commensurate in scope with the requirements of MPEP § 716.02(d) must be extensive in order to establish that any alleged unexpected results attributable to a particular species could predictably be extended to other, untested species within the instantly claimed genus.  Second, a proper rejection under 35 USC § 103 “does not require absolute predictability”, but rather only “at least some degree of predictability” (see, e.g., MPEP § 2143.02(II)).  Here, there would be a reasonable expectation of success because all chemical substituents at issue are prior art elements, the expected results attributable to each individual chemical moiety are well-documented by the prior art, the functionality providing such benefits would be reasonably expected to persist in combination (i.e., each chemical moiety would presumably continue to perform its art-recognized function in combination as it does separately), and it is well within the ordinary skill in the PNA arts to modify or further modify a prior art PNA monomer (i.e., alpha-lysine PNA) at the R1 position to predictably obtain a further modified PNA monomer having another prior art functional group.  Applicant provides no objective evidence or rationale explaining or rejecting the predicted and expected result wherein each moiety simply performs its art-recognized function in combination.  Accordingly, in the absence of evidence, the prior art 
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive as explained above.  Accordingly, the rejection is maintained. 





Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,719,262 (Buchardt et al.; Feb. 17, 1998; cited in previous action) in view of US 2010/0022478 A1 (Lindhorst et al.; Jan. 14, 2010; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection. Additional claim interpretations is discussed and set forth below.
	US’262 teaches modified PNA monomers having the general formula of 
    PNG
    media_image1.png
    142
    178
    media_image1.png
    Greyscale
(see, e.g., US’262 at col 4 at lines 4-36; see also id. at Fig. 5), wherein “L” is a “naturally-occurring nucleobase or a non-naturally-occurring nucleobase, or a protected derivative thereof” (see, e.g., US’262 at col 4 at lines 15-19, col 3 at lines 20-29; compare “L” of the prior art with instant claim 1 at variable “E”), wherein “Z” is NH2 or “NHPg, see, e.g., US’262 at col 4 at lines 22-24; compare “Z” of the prior art with instant claim 1 at “Pr-NH-”), wherein “E” is “COOH or an activated or protected derivative thereof” (see, e.g., US’262 at col 4 at lines 20-24; see also id. at Fig. 5 exemplifying “-O-R2”, wherein R2 may be “methyl, ethyl, etc.”; compare “Z” of the prior art with instant claim 1 at “K-C(O)-”), and wherein “*” denotes and asymmetric carbon (see, e.g., US’262 at col 4 at lines 4-36; compare “*” of the prior art with instant claim 1 at “#”).  Regarding claims 1 and 5, and positions R1 and R3, the prior art teaches and discloses the use of the lysine side chain (see, e.g., US’262 at col 4 at lines 4-36; see also id. at Fig. 5, Fig. 7(b), Fig. 7(c), col 4 at lines 55-60, col 58 at lines 20-41, col 58 at lines 42-66, claims 1-11; compare “R7’” of the prior art with instant “R1”).  Regarding claim 5 and R3, lysine necessarily has an R3 of hydrogen.  Regarding claims 2-3, US’262 expressly identifies that “L” may be any “naturally-occurring nucleobase or a non-naturally-occurring nucleobase, or a protected derivative thereof” including thymine and uracil among others (see, e.g., US’262 at col 4 at lines 15-19, col 3 at lines 20-29, col 4 at line 64 to col 5 at 5, Example 82 at col 58, Example 83 at col 58-59, Example 92 at cols 62-63, Example 95 at col 65-66).  Accordingly, the prior art of US’262 teaches PNA monomers that are identical to the instantly claimed PNA monomer with respect to all positions except R1 (compare US’262 at col 4 at lines 4-36 and Fig. 5 with instant claim 1).  
	The prior art of US’262 differs from the instantly claimed invention as follows: The prior art discloses PNA monomers possessing an R1 (i.e., position “R7’”) moiety of lysine:
-CH2-CH2-CH2-CH2-NH2
rather than the substituted lysine of
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OEt)2.

--CH2-CH2-P=O(OEt)2.
	US’478, similar to US’262, also pertains to modified PNA monomers and oligomers (see, e.g., US’478 at ¶¶[0003]-[0026]).  Specifically, US’478 teaches and discloses PNA monomers of form 
    PNG
    media_image3.png
    205
    323
    media_image3.png
    Greyscale
 (see, e.g., US’478 at id.; see also id. at ¶¶[0083]-[0086]).  Regarding instant claim 1, the prior art monomers are substantially identical in scope with regard to the PNA monomers of instant claim 1 with respect to all positions other than position R1 (compare US’478 at ¶¶[0003]-[0012], [0083]-[0086] with instant claim 1).  Specifically, in the claimed monomer and the prior art PNA monomer, the variable “E” represents nucleobases, which may be optionally substituted (compare US’478 at ¶¶[0003]-[0026], [0083]-[0086] with instant claim 1); the variable “Pr” may be a hydrogen atom or a protecting group (compare US’478 at ¶¶[0083]-[0086], [0012] with instant claim 1); finally, position “-O-R5” of the prior art and instant position “K” each encompass the same moieties, for example -OH, -OCH3, -O(Ethyl), -O(allyl), and -O(benzyl) moieties (compare US’478 at ¶¶[0003]-[0026], [0083]-[0086] with instant claim 1; see esp. US’478 at ¶¶[0021]-[0024], [0083]).  Regarding claims 2-3, the variable “E” (or “NB”) represents nucleobases, which may be optionally substituted (compare US’478 at ¶¶[0003], [0011]-[0012], [0083]-[0086] with instant claim 1), and wherein “E” includes thyminyl, uracilyl, pheyl, etc. (see id.; see esp. id. at Regarding claim 4, US’478 teaches that variable R1 may be a phosphonic acid ester group (see, e.g., US’478 at ¶¶[0011]-[0020], [0083]-[0086], claims 1, 11, and 15-26), including a phosphonic acid ester group having the structure -P(=O)(OV)2, wherein each V may independently represent a methyl, ethyl, alkyl, or benzyl group (see, e.g., id.; see esp. id. at ¶¶[0018]-[0020], claims 1 and 11; see also id. at claims 1 and 11, ¶¶[0116]-[0129]).  Accordingly, the prior art of US’478 teaches PNA monomers that are identical to the instantly claimed PNA monomers with respect to all positions except R1 (compare US’478 at ¶¶[0011]-[0013], [0083]-[0086], claims 1 and 11 with instant claim 1).  In summary, the prior art of US’478 discloses PNA monomers possessing an R1 moiety of a phosphonic acid ester group (see, e.g., US’478 at ¶¶[0011], [0081]-[0086], [0116]-[0129], claims 1 and 11-12; note that an ethyl group is exemplified at claim 12, ¶¶[0018]-[0020], [0083], Example 7 at ¶¶[0123]-[0125]):
     -CH2-CH2-P=O(OEt)2
rather than the phosphonic acid ester group substituted lysine of
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OEt)2.
Accordingly, the relevant issue may alternatively be viewed as whether or not it would have been obvious to simply substitute alpha-lysine PNA monomers (as taught by the primary reference) in place of PNA monomers in the disclosure of US’478, thereby arriving at phosphonic acid ester group substituted alpha-lysine PNA monomers as instantly claimed.
	In sum, the following table illustrates the claimed invention, the prior art, and the differences between the prior art and the instant invention (for convenience, the same corresponding position on a PNA monomer is referred to as “R1” in all cases below):
Claimed R1 Group:
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2.
US’262 R1 Group: 
-CH2-CH2-CH2-CH2-NH2
1 Group:
-CH2-CH2-P=O(OX)2

“X” = methyl, ethyl, alkyl, benzyl
Accordingly, in view of US’262 and US’478, the claimed invention is the combination of prior art elements (i.e., modified R1 group of Lysine, modified R1 group of a phosphonic acid ester).  Therefore, the prior art explicitly teaches each individual element claimed, although not necessarily in a single prior art reference.  The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference to arrive at a substituted lysine PNA as instantly claimed.  Accordingly, the remaining issue is whether or not the combination of prior art elements would have been obvious and whether or not the results of the combination were predictable. 
	The prior art of US’262 identifies art-recognized problems associated with PNAs, namely poor solubility (see, e.g., US’262 at col 3 at lines 5-15).  US’262 identifies that the proposed modifications (e.g., a lysine modification at the R1 position) addresses such issues and yields predicted and expected benefits, namely (i) enhanced solubility (see, e.g., US’262 at col 1 at lines 15-25, Examples 92-95 at col 62-66), (ii) enhanced binding affinity to nucleic acids (id.), and (iii) enhanced sequence specificity (id.).  Notably, a “positively-charged side chain (e.g. lysine) increases the hybridization potency” (see, e.g., US’262 at Example 92 at col 62-63; see esp. id. at col 63 at lines 20-31); therefore, an artisan would reasonably appreciate that side chains maintaining a positively charged side chain, including a substituted lysine having a secondary amine (i.e., a substituted lysine side chain), would predictably and expectedly yield the same or highly similar benefits. This is reasonable because the disclosure of US’262 as a whole discusses the benefits of amides of non-biological amino acid (see, e.g., US’262 at col 6 at id.).
	The prior art of US’478 identifies an art-recognized problem regarding PNA molecules, namely “they are hardly water soluble” and “permeation of the cell membrane is a general problem for PNAs” (see, e.g., US’478 at ¶[0006]).  Although the prior art of US’262 addresses solubility (see preceding paragraph), the prior art of US’478 explicitly notes that the modified PNAs from “U.S. Pat. No. 5,719,262 . . . exhibit still a poor cell permeability” (see, e.g., US’478 at ¶[0007], emphasis added, referring to US’262).  Accordingly, the prior art identifies an art-recognized problem associated with the PNAs of US’262, namely “poor cell permeability” (id.).  The secondary reference provides a solution to this art-recognized problem, namely the use of phosphonic acid esters (see, e.g., US’478 at ¶¶[0008], [0052]-[0055], noting that “The substitution by a phosphonic acid ester function or a phosphonic acid function, respectively, at the rest R1 in principle is responsible for the cell permeability of the compounds according to the invention”).  Accordingly, an artisan looking for a solution to increase the cell permeability of the US’262 compounds would reasonably be directed to the use of phosphonic acid esters as disclosed by the secondary reference. In view of US’478, an artisan would reasonably expect and predict that substituting a compound with a phosphonic acid ester group would yield compounds having the ability to permeate through cell membranes into cells and thereby exhibit improved cell permeability.
	In addition, it is noted that US’262 reads upon lysine and more generally upon genus of alkylamines, which would include secondary alkylamines (see, e.g., US’262 at claim 1), and US’262 more generally pertains to “positively-charged side chain[s]” in PNAs (see, e.g., US’262 at Example 92 at col 62-63; see esp. id. at col 63 at lines 20-31).  This is pertinent because see, e.g., US’478 at claim 1, 11), which broadly encompass any “phosphonic acid ester functions” or “phosphononic acid functions” that comprises the structure -P(=O)(OV)2 or -P(=O)(OV)(OH), including broadly moieties such as -alkylamine-P(=O)(OV)2 or -alkylamine-P(=O)(OV)(OH), since such moieties comprise “phosphonic acid ester functions” or “phosphononic acid functions” (see, e.g., US’478 at claims 1, 11, ¶¶[0019]-[0021]).
Therefore, it would have been obvious to arrive at the claimed invention in view of the prior art because the claimed invention is the combination of prior art elements (i.e., a lysine modification at R1 and a phosphonic acid ester modification at R1 of a PNA monomer), according to known methods of PNA synthesis, to yield predictable results, namely a phosphonic acid ester-substituted lysine (i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) PNA monomer, which would predicted and expected to yield PNA oligomers having a combination of the expected benefits of each lysine and phosphonic acid ester groups (i.e., enhanced solubility, enhanced binding affinity to nucleic acids, enhanced sequence specificity, and improved ability to permeate through cell membranes) because each element in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the simple substitution of the lysine-modified PNA monomer of US’262 in place of the normal PNA monomer utilized in US’478 to predictably obtain a phosphonic acid ester-substituted lysine PNA monomer (i.e., R1 of “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) to predictably obtain PNA monomers useable to make PNA oligomers expected to exhibit enhanced solubility, enhanced binding affinity to nucleic acids, enhanced sequence specificity, and the ability to i.e., the lysine side chain and the phosphonic acid ester) in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(B)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the use of a known technique (i.e., phosphonic acid ester substitution at the R1 position as taught by US’478) to improve similar PNA monomers (i.e., comparable PNA monomers with an R1 of hydrogen) in the same way, namely to provide the ability to permeate through cell membranes; accordingly, the invention is the use of the same technique of phosphonic acid ester substitution at the R1 position to modify the prior art base product of alpha-lysine PNAs as taught by US’262 (i.e., wherein R1 is a lysine side chain) in the same way, to predictably achieve the same expected benefit of providing improved cell permeability (see, e.g., MPEP §§ 2143(I)(C), MPEP §§ 2143(I)(D)).  
	Furthermore, there would be a reasonable expectation of success because all chemical substituents are prior art elements, the expected results are well-documented by the prior art, the functionality providing such benefits would persist in combination (i.e., a secondary amine), and it is well within the ordinary skill in the PNA arts to modify or further modify a prior art PNA monomer (i.e., alpha-lysine PNA) at the R1 position to predictably obtain a further modified PNA monomer having another prior art functional group. 
	Accordingly, claims 1-5 are obvious in view of the prior art.



Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,719,262 in view of US 2010/0022478 A1 as applied to claims 1-5 above.
Claim Interpretation: The applicable claim interpretation has been set forth in prior rejection and also in a separate section above and those discussions are incorporated into the instant rejection. Additional claim interpretations is discussed and set forth below.
The teachings of US 5,719,262 in view of US 2010/0022478 A1 as applied to claims 1-5 above have been set forth above, and those discussions are incorporated into the instant rejection.  Claims 7-9 differ from claims 1-5 because they are directed to PNA oligomers rather than PNA monomers.  Claims 11-12 are understood to be directed to methods of using modified PNA oligomers to treat diseases.  Regarding claim 11, the prior art teaches the use of PNA oligomers in pharmaceutical compositions (see, e.g., US’478 at ¶¶[0081], claims 16 and 19-26; see also US’262 at col 12 at lines 2-35, claim 11), and therefore an artisan would readily appreciate that modified PNAs may be utilized and applied as antisense agents in pharmaceutical compositions.  Regarding claim 12, the prior art teaches and identifies that modified PNA oligomers have previously been disclosed and taught for use in treating multiple diseases including cancer, AIDS, and other viral and genetic disorders (see, e.g., US’262 at col 5 at lines 38-53; US’478 at claims 18-26), including for treatment of HIV, rheumatoid arthritis, psoriasis, Crohn’s disease, asthma (see, e.g., US’262 at col 11 at line 54 to col 12 at line 20; see, e.g., US’478 at claims 18-26) and also for treatment of skin cancer, lung cancer, liver cancer, prostate cancer, leukemia, brain tumors, Parkinson’s disease, high cholesterol, hepatitis B, and HPV (see, e.g., US’478 at claims 18-26, ¶¶[0074]-[0075], [0078]).  Accordingly, an artisan would reasonably appreciate that such modified PNA oligomers, including PNA’s modified at the alpha position as taught by the prior art, could be predictably utilized to treat patients suffering from or at risk of developing such diseases with a reasonable expectation of success.
The difference between the prior art and the instantly claimed invention is as follows:  The prior art of US’262 in view of US’478 does not explicitly teach or reduce to practice PNA oligomers comprising phosphonic acid ester-substituted lysine PNA monomer (i.e., R11 of “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) as recited and required at claims 7-9 and 11-13.  
Related phospphonic acid ester-substituted lysine PNA monomers are obvious for reasons discussed in the preceding rejection (incorporated herein), and the general utility of PNA monomers are known and well-understood in the art (i.e., PNA monomers are typically used to synthesize PNA oligomers, which are typically used to target complementary nucleic acid sequences as antisense or antigene agents).
	The prior art teaches a highly similar genus of PNA oligomers similar to the genus instantly claimed and recited at claims 7-9.  Regarding claims 7-9, instant claim 7 recites the genus of 
    PNG
    media_image4.png
    179
    408
    media_image4.png
    Greyscale
 (see, e.g., instant claim 7).  The prior art of US’478 teaches and discloses modified PNA oligomers having the general 
    PNG
    media_image5.png
    232
    503
    media_image5.png
    Greyscale
 (see US’478 at ¶[0011]-[0024]); Regarding “E”, “E” represents optionally-substituted nucleobases (compare US’478 at ¶¶[0003]-[0026]; see esp. id. at ¶[0012]).  Regarding “U”, “K” is analogous to instant position “U”, and “K” may be -NH2, -NH(CO)H, hydrogen atom or a protecting group (see, e.g., US’478 at ¶¶[0011]-[0024]; see esp. id. at ¶[0021]).  Regarding “[Yd-Zf-Yg-Zj]n”, the bracketed portion of the prior art structure (see US’478 at ¶[0011]) corresponds to “[Yd-Zf-Yg-Zj]n” at claim 7 (compare US’478 at ¶¶[0011],[0014]-[0016] with instant claim 7), wherein R1 as taught by US’478 may be hydrogen (i.e., equivalent to instant claim 7 at Y having an R41 of hydrogen) or wherein R1 as taught by US’478 may be substituted with phosponic acid ester (i.e., equivalent to instant claim 7 at Z having an R11 of phosponic acid ester) (see, e.g., US’478 at ¶¶[0011],[0014]-[0016]).  Accordingly, the prior art disclosure of the bracketed portion (see US’478 at ¶[0011]) substantially overlaps in scope with “[Yd-Zf-Yg-Zj]n” at claim 7 because the instantly claimed genus does not require a particular order or arrangement of phosphonic acid ester modifications (i.e.,  the modified PNAs may be interspersed, occur at the end of a sequence, middle, etc.).  Regarding “-[NH-C(R47)-C(O)]t-L”, wherein “t” is 0, then the genus of claim 7 overlaps in scope with the prior art variable of “L” (compare US’478 at “L” with instant claim 7 at “L”).  Specifically, the prior art identifies that “L” may be -OH, -NH2, or -O(alkyl) (see, e.g., US’478 at ¶¶[0023]-[0024]).  Accordingly, the prior art identifies the same or highly similar genus of PNA oligomers as instantly claimed, differing only in that the instant claims comprise a phosphonic i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) at position R11 at some positions, whereas US’478 teaches the same genus without the substituted lysine but with a phosphonic acid ester at the analogous position (i.e., R1).
	The prior art teaches a highly similar genus of PNA oligomers similar to the genus instantly claimed and recited at claims 7-9.  Regarding claims 7-9, instant claim 7 recites the genus of 
    PNG
    media_image4.png
    179
    408
    media_image4.png
    Greyscale
 (see, e.g., instant claim 7).  The prior art of US’262 teaches and discloses lysine-substituted PNA oligomers having the general structure of 
    PNG
    media_image6.png
    133
    367
    media_image6.png
    Greyscale
 (see, e.g., US’262 at claim 1, col 3 at lines 30-67).  A comparison of US’262 with the instant claims shows that each of the following variables refer to equivalent positions in the US’262 structure and the structure recited at instant claim 7:  (i) “E” and “L”, (ii) R31 and R7’; (iii) U and “NH-Ri”; (iv) “L” and “Rk”; and (v) the bracketed portion “[Yd-Zf-Yg-Zj]n” and the bracketed portion of the US’262 structure (compare US’262 at claim 1, col 3 at lines 30-67 with instant claim 7).  Specifically, “E” at claim 7 and “L” at US’262 both include independently selected nucleobases (id.); R31 and R41 at claim 7 and R7’ at US’262 both refer to hydrogen or lysine-comprising id.); U at claim 7 and “NH-Ri” at US’262 both encompass overlapping moieties, including -NH-C(O)-CH3 (id.); “L” at claim 7 and “Rk” at US’262, (where “t” is 0 at instant claim 7) both moieties encompass OH and NH2 (id.); and wherein the bracketed portion “[Yd-Zf-Yg-Zj]n” and the bracketed portion of the US’262 structure are analogous because such portions represent a PNA oligomer having independently selected nucleobases and either a modified or unmodified alpha position (i.e., R7’ or R41/R11) selected from either hydrogen or a modified lysine (compare US’262 at claim 1, col 3 at lines 30-67 with instant claim 7).  Accordingly, the prior art of US’262 identifies a highly similar genus of PNA oligomers as instantly claimed, differing only in that the instant claims comprise a phosphonic acid ester-substituted lysine (i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) at position R11 at some positions, whereas US’262 teaches an overlapping genus with lysine lacking a phosphonic acid ester at analogous positions (i.e., R7’).
In sum, the following table illustrates the claimed invention, the prior art, and the differences between the prior art and the instant invention (for convenience, the same corresponding position on a PNA oligomer is referred to as “R11” in all cases below):
Claimed R11 Group:
-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2.
US’262 R11 Group: 
-CH2-CH2-CH2-CH2-NH2
US’478 R11 Group:
-CH2-CH2-P=O(OX)2

“X” = methyl, ethyl, alkyl, benzyl
Accordingly, the instantly claimed invention is the combination of the two prior art elements (i.e., modified R7’ group of Lysine in US’262, and the modified R1 group of a phosphonic acid ester from US’478).  Therefore, the combined teachings of the prior art prior art explicitly teach substituted lysine PNA oligomer as instantly claimed.  Accordingly, the remaining issue is whether or not the combination of prior art elements would have been obvious and whether or not the results of the combination were predictable.
Reason to combine: The prior art of US’262 identifies art-recognized problems associated with PNAs, namely poor solubility (see, e.g., US’262 at col 3 at lines 5-15).  US’262 identifies that the proposed modifications (e.g., a lysine modification at the R1 position) addresses such issues and yields predicted and expected benefits, namely (i) enhanced solubility (see, e.g., US’262 at col 1 at lines 15-25, Examples 92-95 at col 62-66), (ii) enhanced binding affinity to nucleic acids (id.), and (iii) enhanced sequence specificity (id.).  Notably, a “positively-charged side chain (e.g. lysine) increases the hybridization potency” (see, e.g., US’262 at Example 92 at col 62-63; see esp. id. at col 63 at lines 20-31); therefore, an artisan would reasonably appreciate that side chains maintaining a positively charged side chain, including a substituted lysine having a secondary amine (i.e., a substituted lysine side chain), would predictably and expectedly yield the same or highly similar benefits. This is reasonable because the disclosure of US’262 as a whole discusses the benefits of amides of non-biological amino acid (see, e.g., US’262 at col 6 at lines 4-12), and explicitly identifies that the PNAs may “bear substituents that enhance aqueous solubility” (id.).  Notably, US’262 teaches and claims the entire genus of alkylamines (see, e.g., US’262 at claim 1), which includes the subgenus of secondary alkylamines.  Therefore, an artisan would readily appreciate that the disclosure of see, e.g., US’262 at col 63 at lines 25-31).
	Reason to combine: The prior art of US’478 identifies an art-recognized problem regarding PNA molecules, namely “they are hardly water soluble” and “permeation of the cell membrane is a general problem for PNAs” (see, e.g., US’478 at ¶[0006]).  Although the prior art of US’262 addresses solubility (see preceding paragraph), the prior art of US’478 explicitly notes that the modified PNAs from “U.S. Pat. No. 5,719,262 . . . exhibit still a poor cell permeability” (see, e.g., US’478 at ¶[0007], referring to primary reference US’262, emphasis added).  Accordingly, the prior art identifies an art-recognized problem associated with the PNAs of US’262, namely “poor cell permeability” (id.).  The secondary reference provides a solution to this art-recognized problem, namely the use of phosphonic acid esters functions or phosphonic acid functions (see, e.g., US’478 at ¶¶[0008], [0052]-[0055], noting that “The substitution by a phosphonic acid ester function or a phosphonic acid function, respectively, at the rest R1 in principle is responsible for the cell permeability of the compounds according to the invention”).  Accordingly, an artisan looking for a solution to increase the cell permeability of the US’262 compounds would reasonably be directed to the use of phosphonic acid esters as disclosed by the secondary reference. In view of US’478, an artisan would reasonably expect and predict that substituting a compound with a phosphonic acid ester group would yield compounds having the ability to permeate through cell membranes into cells and thereby exhibit improved cell permeability.  Notably, a “phosphonic acid ester function” and “phosphonic acid ester function” is defined as any moiety that simply comprises the motif -P(=O)(OV)2 or -P(=O)(OV)(OH) (see, e.g., US’478 at claims 1 and 11, ¶¶[0018]-[0020]), and therefore the claims broadly encompass alkylamine-P(=O)(OV)2 and alkylamine-P(=O)(OV)(OH) groups, because such compounds are 
	Regarding amended claim 7 as filed 4/3/2020, recited ration, and species within the instant claim scope of claim 7, it is noted that it would be obvious for the reasons set forth in the instant rejection (including rationales set forth below) to modify any exact exemplified sequence in the prior art by simply substituting the modified PNA at each position of the oligomer with the additional modification discussed herein (see, e.g., Examples at US’478 at ¶[0202]).  US’478 at ¶[0202] enumerates multiple species of modified PNA, suitable for further modification, including, for example:
Ac-gtccCRtGRaagatGRtCRa-Gly-NH2;
Ac-gtatTRcARgtgtgARtGRa-Gly-NH2;
and
Ac-gtcgCRtGRtctccGRcTRt-Gly-NH2
(see, e.g., Examples at US’478 at ¶[0202] at col 15).  Such examples comprise 16 nucelobases (i.e., this would provide an x’ of 16 as claimed, which is 7 ≤ x’ ≤ 25), and four modified bases (i.e., this would provide, as claimed, an x” ratio of 4/16, or about 25%, which is 0.1 ≤ x” ≤ 0.5), wherein each such sequence satisfies instant claim 7 regarding “Yd, Zf, Yg, and Zj” in multiple arrangments, including, for example 
[YdZfYgZj]-[YdZfYgZj]-[YdZfYgZj]-[YdZfYgZj]-[YdZfYgZj],
wherein each d, f, g, and j is 0, 1, 2, 3, or 4, and “n” is 5 as follows:
[Y4Z0Y0Z0]-[Y0Z1Y1Z1]-[Y3Z0Y1Z0]-[Y1Z1Y1Z1]-[Y1Z0Y0Z0],
wherein “0” indicates that the Y or Z is zero (absent).  Furthermore, “U” includes such acetylated N-terminals, wherein “s” is zero, and each of B and R48 are hydrogen. Accordingly, such 1 position as discussed in the instant rejection.  These three examples are not exhaustive. Therefore, simply modifying such prior art sequences in the manner suggested by the prior art would yield species satisfying the limitations set forth at amended claim 7.
Therefore, it would have been obvious to arrive at the claimed invention in view of the prior art because the claimed invention is the combination of prior art elements, namely two modifications at the same position of a PNA oligomer/monomer (i.e., a lysine modification at R11 and a phosphonic acid ester modification at R11 of a PNA monomer), according to known methods of PNA synthesis, to yield predictable results, namely a phosphonic acid ester-substituted lysine (i.e., “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) PNA monomer, which would predicted and expected to yield PNA oligomers having a combination of the expected benefits of each lysine and phosphonic acid ester groups (i.e., enhanced solubility, enhanced binding affinity to nucleic acids, enhanced sequence specificity each attributable to the lysine moiety, and improved ability to permeate through cell membranes attributable to the phosphonic moiety) because each element in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(A)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the simple substitution of the lysine-modified PNA monomer of US’262 in place of the normal PNA monomer utilized in US’478 to predictably obtain a phosphonic acid ester-substituted lysine PNA monomer (i.e., R11 of “-CH2-CH2-CH2-CH2-NH-CH2-CH2-P=O(OX)2., wherein X is methyl, ethyl, alkyl, or benzyl) to predictably obtain PNA i.e., the lysine side chain and the phosphonic acid ester) in combination would merely perform the same function as it does separately as taught by the prior art (see, e.g., MPEP § 2143(I)(B)).  In addition or alternatively, the invention is obvious in view of the prior art because it is the use of a known technique (i.e., phosphonic acid ester substitution at the R11 position as taught by US’478) to improve similar PNA monomers/oligomers (i.e., comparable PNA monomers/oligomers with an R11 of hydrogen) in the same way, namely to provide the ability to permeate through cell membranes; accordingly, the invention is the use of the same technique of phosphonic acid ester substitution at the R11 position to modify the prior art base product of alpha-lysine PNAs as taught by US’262 (i.e., wherein R11 is a lysine side chain) in the same way, to predictably achieve the same expected benefit of providing improved cell permeability (see, e.g., MPEP §§ 2143(I)(C), MPEP §§ 2143(I)(D)).  
	Furthermore, there would be a reasonable expectation of success because all chemical substituents are prior art elements, the expected results are well-documented by the prior art, the functionality providing such benefits would be expected to persist in combination (i.e., a secondary amine in the modified lysine would provide similar benefits relative to an unmodified lysine), and it is well within the ordinary skill in the PNA arts to modify or further modify a prior art PNA monomer/oligomer (i.e., alpha-lysine PNA) at one or more R11 positions to predictably obtain a modified PNA monomer or oligomer suitable for use in applications requiring enhanced solubility and cell permeability. 
US’262 in view of US’478 A1 as applied to claims 1-5 above.  Therefore, in total, claims 1-5, 7-9, and 11-12 are rejected in view of the prior art as obvious.


Response to Arguments Regarding US’478 in view of US’895
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. It is the Examiner’s understanding that Applicant substantially reiterates arguments previously raised and fully addressed on record, and therefore the arguments raised have been considered jointly as set forth below.
As an initial matter, the rejections are maintained above, and therefore the Examiner’s previous response to arguments set forth in the Actions mailed 10/4/2019 and 8/14/2020 remain pertinent and are incorporated herein.
The Applicant traverses the instant rejections at pages 13-16 (see, e.g., Reply filed 2/16/2021 at 13 at 1st ¶ to 16 at final ¶).  The arguments raised largely track the same exact arguments addressed above regarding the rejection in view of US’262 in view of US’895, and are not persuasive for largely the same rationales. Upon review of the arguments raised by Applicant, it appears Applicant’s traversal is based upon 
(i) allegations of unexpected results based upon synergy (see, e.g., Reply filed 2/16/2021 at 13 at final ¶ to 14 at 2nd full ¶), 
(ii) allegations that US’262 alone is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 14 at 3rd full ¶ to 15 1st full ¶), 
(iii) allegations that two different references teach away from the use of the unclaimed compounds of PNA-lysine conjugates (see, e.g., Reply filed 2/16/2021 at 15 at 2nd full ¶ to 16 at 1st full ¶), and 
(iv) allegations that the disclosed change “would be highly unpredictable” (see, e.g., Reply filed 2/16/2021 at 16 at 1st full ¶).  
These arguments have been fully considered as set forth below.
At page 13, Applicant states
Applicant continues to submit that the cited documents, US'262 nor [sic] US'478, whether considered alone or in combination, fail to suggest or teach each and every feature of the instantly claimed invention.
(see, e.g., Reply filed 2/16/2021 at 13 at 5th ¶).
This statement is conclusory in nature and fails to specifically identify any exact feature that is not explicitly taught or rendered obvious in view of the combined teachings of US’262 in view of US’478.  In the absence of supporting evidence, this conclusory statement appears to be an argument of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  
Upon review, it is the Examiner’s understanding that Applicant’s traversal is based at least in part upon the allegation that US’262 alone is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 14 at 3rd full ¶ to 15 1st full ¶).  This argument is not persuasive for at least the following reasons: First, in response to applicant's arguments against the teachings of US’262 individually (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Applicant fails to Third, Applicant’s argument is factually erroneous.  US’262 is an issued US Patent, and is therefore presumed enabled for the full scope of all that is claimed (see, e.g., MPEP § 2121(I)).  Critically, US’262 clearly discloses and claims the genus of all C1-C8 alkylamines, which would necessarily include all possible alkylamines, including both primary and secondary C1-C8 alkylamines (see, e.g., US’262 at claim 1).  To date, Applicant has provided zero evidence why the literal disclosure and claim scope of issued patent US’262 should be ignored.  Therefore, Applicant’s position (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶) appears to be premised upon an erroneous interpretation of US’262, and is therefore not persuasive.  Fourth, as noted above, the full scope of the prior art, including secondary alkylamines, are presumed fully enabled, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I)).  To date, no such evidence has been placed on record. Fifth, Applicant’s argument appears to ignore the guidance and direction provided by US’478, which is presumed to be fully enabling (see, e.g., MPEP § 2121(I)), and expressly teaches and claims that R1 may be a side chain of a natural or non-natural amino acid, or an optionally substituted alkyl group, wherein “at least one of the optionally substituted alkyl” groups “is substituted with one or more phosphonic acid ester functions or phosphonic acid functions” (see, e.g., US’478 at claim 1, ¶¶[0013], [0017]-[0019]; see also US’895 at claim 1, ¶¶[0014], [0018]-[0021], identifying similar claim scope.).  Critically, the prior art expressly teaches “phosphonic acid functions” and “phosphonic acid ester functions”, which exhibit the formula -P(=O)(OV)2 or P(=O)(OV)(OH) (see US’895 at ¶¶[0018]-2 or P(=O)(OV)(OH) (see, e.g., US’895 at ¶¶[0018]-[0021]; see also US’478 at ¶¶[0017]-[0019]).  Notably, the prior art does not criticize, discredit, or otherwise discourage the usage of a “phosphonic acid functions” and “phosphonic acid ester functions”, wherein the moiety of -P(=O)(OV)2 or P(=O)(OV)(OH) is conjugated to a secondary amine.  In fact, the prior art explicitly identifies that such “functions” may be present with “optionally substituted” alkyl groups (see, e.g., US’478 at claim 1, ¶¶[0013], [0017]-[0019]; see also US’895 at claim 1, ¶¶[0014], [0018]-[0021]), wherein “optional” substitutions expressly include secondary amines (see, e.g., US’478 at ¶[0017]; see also US’895 at ¶[0018]).  Therefore, the prior art teaches a genus including secondary amines, and zero evidence of record suggests that such chemical conjugation and synthesis was not routine in the prior art.  In sum, Applicant’s traversal based at least in part upon the allegation that US’262 is limited to primary amines (see, e.g., Reply filed 2/16/2021 at 11 at 2nd full ¶ to 4th full ¶) is not persuasive because US’262 literally encompasses all alkylamines, including secondary alkylamines (see, e.g., US’262 at claim 1; see MPEP § 2121(I))), and furthermore, US’262 has not been applied alone, but rather in combination with the teachings of US’478 (or US’895), which reads upon and encompasses -alkylamine-P(=O)(OV)2 or -alkylamine-P(=O)(OV)(OH) (see, e.g., US’895 at claims 1, 11, ¶¶[0011], [0014] [0019]-[0021]; see, e.g., US’478 at claim 1, ¶¶[0013], [0017]-[0019).  Accordingly, such arguments are contradicted by the literal disclosure of US’262, and the combined teachings of the references, which renders the claimed invention obvious under the rationales described at MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D).  
see, e.g., Reply filed 2/16/2021 at 13 at final ¶ to 14 at 2nd full ¶).  These arguments are not persuasive for at least the following reasons:
First, synergy and specific applications involving TNFR2 mRNA (see id) are not recited limitations set forth in the pending claims. Arguments suggesting that the references fail to show features of applicant’s invention that are not actually recited in the rejected claims are not persuasive.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Second, assuming arguendo that Applicant is alleging the existence of unexpected results, the proffered data is insufficient to support a showing of unexpected results commensurate in scope with the requirements of MPEP § 716.02.  Specifically, MPEP § 716.02(b) requires data that is both statistically and practically significant, and here no showing of statistical significance establishing that the difference observed is not well within the range of experimental variation.  Furthermore, MPEP § 716.02(d) requires that the proffered evidence be commensurate in scope with the claimed invention; however, the invention as claimed is not limited to TNFR2 mRNA, the sequence of FluPac-Gly-cagtccTRaGRaARagaaa-NH2, etc.  Indeed, in view of Applicant’s own assertions/admissions regarding the alleged unpredictability of the art (see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶), an artisan would presumably not reasonably extend such results to all species within the infinitely large genus presently claimed.  Further, MPEP § 716.02(g) requires such evidence in the form see, e.g., US’262 at col 3 at lines 5-15), and that such moieties predictably and expectedly enhance solubility, binding affinity, and sequence specificity (see, e.g., US’262 at col 1 at lines 15-25, Examples 92-95 at col 62-66).  In contrast to the expected and predicted benefits of US’262, US’478 identifies that the disclosed compounds exhibit the ability to permeate through the cell membrane into the cells (see, e.g., US’478 at ¶¶[0008]-[0009]), and US’478 identifies that it was appreciated in view of the prior art that compounds substituted with phosphonic acid ester functions exhibit good cell permeability (see, e.g., US’478 at ¶[0052]).  In view of US’478, an artisan would reasonably expect and predict that substituting a compound with a phosphonic acid ester group would yield compounds having the ability to permeate through cell membranes into cells and exhibit good cell permeability.  Accordingly, under MPEP § 716.02(a), a showing of unexpected results sufficient to rebut a determination of obviousness would need to establish “greater than expected results”, wherein the “expected results” would be enhanced cell membrane permeability, enhanced solubility, binding affinity, and sequence i.e., wherein each prior art moiety continues to perform exactly as described by the prior art).  
Applicant might consider utilizing a cell-free system to attempt to establish unexpected results.  If Applicant showed that the phosphonic acid ester group enhanced the properties described by US’262 to an unexpected extent relative to the closest prior art from each US’262 and US’478, such a showing would likely establish unexpected results.  Such a system would permit the Applicant isolate the alleged advantages and synergy of the combined moieties relative to the prior art, since the lack of cell membranes would presumably render the expected benefits described by US’478 moot. 
Accordingly, to date, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.
Accordingly, Applicant’s allegations of unexpected results based upon synergy and limited examples of record, such as Example 21 (see, e.g., Reply filed 2/16/2021 at 13 at final ¶ to 14 at 2nd full ¶) have been fully considered but not found persuasive.  In view of MPEP § 716.02(c), the evidence of record supporting a determination of obvious under the rationales described at MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D) outweighs the proffered evidence of record.  Furthermore, per MPEP § 716.02(c), "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof", and evidence failing to show unexpected results, but instead merely showing expected improvements in cell permeability, solubility, hybridization, etc., exactly as taught and suggested by the prior art, is evidence of obviousness.
unclaimed compounds of PNA-lysine conjugates (see, e.g., Reply filed 2/16/2021 at 15 at 2nd full ¶ to 16 at 1st full ¶).  These arguments have been considered but do not appear to reflect US Patent practice.  Arguments regarding the allegation of the existence of a “teaching away” are discussed in the MPEP (see, e.g., MPEP § 2141.02(VI), MPEP § 2123(I)-(II), MPEP § 2145(X)(D)).  However, MPEP § 2145(X)(D) and MPEP § 2141.02(VI) are inapplicable because Applicant is discussing references that were not actually relied upon or recited in the rejection.  Similarly, MPEP § 2123(I)-(II) appears inapplicable, but would actually support the rejection because it identifies that prior art is applicable for all that it discloses, and here the prior art teaches all chemical moieties at issue and the expected results attributable to such moieties. Accordingly, it is unclear upon what legal basis Applicant is alleging the existence of a “teaching away” because, generally, a “teaching away” requires that prior art “criticize, discredit, or otherwise discourage the solution claimed” (see, e.g., MPEP § § 2123(I)-(II), emphasis added).  However, neither of the cited references of Fei et al. or Hu et al. were combined, relied upon in a rejection, or even pertain to the presently claimed solution; rather these documents pertain to unclaimed embodiments.  Furthermore, neither Fei et al. or Hu et al even mention US’478 (or US’895) or US’262, or otherwise criticize, discredit, or otherwise discourage the combination of US’262 in view of US’478 (or US’895) to achieve the instantly claimed solution under the exemplary rationales of MPEP § 2143(I)(A), MPEP § 2143(I)(B), MPEP §§ 2143(I)(C), and MPEP §§ 2143(I)(D), as set forth in the rejection.  Accordingly, Applicant appears to be utilizing the phrase “teach away” in a unique manner inconsistent with applicable case law or with guidance in the MPEP.  Therefore, Fei et al. and Hu et al. could reasonably “teach away” from the instantly claimed solution.  To the contrary, such documents evidence efforts in the field to improve PNA uptake and activity via chemical modifications, suggesting that artisans would actively look for new ways to improve PNA activity.  Accordingly, these references have been fully considered, but do not amount to a “teaching away” sufficient to rebut the instant rejection since they do not actually pertain to (or otherwise mention )the claimed solution, US’262, US’478 (or US’895), or otherwise discourage, criticize, or discredit the combination of US’262 in view of US’478 (or US’895).
Examiner notes that the instant claims are directed to products usable in cell-free methods, assays, etc., which are not limited to applications discussed in either Fei et al. and Hu et al..  
Upon review of the arguments raised by Applicant, it appears Applicant’s traversal is based at least in part upon allegations that the disclosed change “would be highly unpredictable” (see, e.g., Reply filed 2/16/2021 at 16 at 1st full ¶).  Specifically, Applicant alleges the following:
Further submitted is that it would be highly unpredictable how a specific change in the chemical structure (e.g., from primary amine to secondary amine as the R1 position of the Applicant’s claimed compound) would provide or improve the properties or effects on the compounds including activity, side effects, and the like in the field of chemistry and pharmaceutical industry.
(see, e.g., Reply filed 2/16/2021 at 12 at 2nd full ¶)
First, this assertion/admission is understood to suggest that evidence of predictability of any trend commensurate in scope with the requirements of MPEP § 716.02(d) must be extensive in order to establish that any alleged unexpected results attributable to a particular species could predictably be extended to other, untested species within the instantly claimed genus.  Second, a proper rejection under 35 USC § 103 “does not require absolute predictability”, but rather only see, e.g., MPEP § 2143.02(II)).  Here, there would be a reasonable expectation of success because all chemical substituents at issue are prior art elements, the expected results attributable to each individual chemical moiety are well-documented by the prior art, the functionality providing such benefits would be reasonably expected to persist in combination (i.e., each chemical moiety would presumably continue to perform its art-recognized function in combination as it does separately), and it is well within the ordinary skill in the PNA arts to modify or further modify a prior art PNA monomer (i.e., alpha-lysine PNA) at the R1 position to predictably obtain a further modified PNA monomer having another prior art functional group.  Applicant provides no objective evidence or rationale explaining or rejecting the predicted and expected result wherein each moiety simply performs its art-recognized function in combination.  Accordingly, in the absence of evidence, the prior art is presumed fully enabled, and each moiety would be simply expected to perform the exact functions as described in the prior art.
	Examiner notes that in the previous Reply, Applicant referred to a Declaration and repeated arguments raised in the Declaration (see, e.g., Reply filed 4/3/2020 at 11 at 4th full ¶ to 13 at 1st partial ¶; compare id. with Declaration filed 4/3/2020 at pages 1-9, showing that such arguments summarize the Declarant’s position).  These arguments were previously fully addressed but found non-persuasive for reasons of record.  The Examiner’s previous discussion regarding the Declaration and arguments raised therein was placed on record in the Action mailed 8/14/2020, remains pertinent, and is fully incorporated into the instant action. In the Reply filed 2/16/2021, no specific arguments regarding the Examiner’s evaluation of the Declaration were raised, and therefore the Examiner’s prior response is understood to be undisputed in view of the present record.  
. 


Conclusion
Claims 1-5, 7-9, and 11-12 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654